DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 28 January 2022 is acknowledged.  Claims 8, 9, and 11-20 have been cancelled.  Claims 1-7 and 10 have been amended.  Claims 21-25 have been added.  Claims 1-7, 10, and 21-25 are pending.

Oath/Declaration
Applicant is reminded that a properly executed oath or declaration has not been received.  See the Informational Notice to Applicant filed 9 June 2020.

Information Disclosure Statement
A copy of the Sze et al. “Physics of Semiconductor Devices,” listed in the information disclosure statement filed 14 September 2020 has not been furnished and thus has not been considered.

Specification
The amendments to the title were received on 28 January 2022.  These amendments to the title are acceptable.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 10, “wherein the second layer has a sheet resistance of less than about 1000 ohms,” must find support in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation, “Shockley-Reed-Hall trap-assisted recombination.”  This appears to contain a typographical error and may be corrected as, “Shockley-Read-Hall trap-assisted recombination.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites the limitation, “wherein the second layer has a sheet resistance of less than about 1000 ohms.”  This limitation is not supported by the disclosure as originally filed.  Paragraph [0024] of Applicant’s specification provides for, “the metallic contact can include an electron conducting material having a resistance (e.g., a sheet resistance) of less than about 1000 ohms.”  However, the claimed second layer is a semiconductor, not a metallic contact.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation, “wherein the second layer has a sheet resistance of less than about 1000 ohms.”  The claimed second layer is recited as a semiconductor.  However, the semiconductor described in Applicant’s disclosure does not have a sheet resistance of less than about 1000 ohms.  Instead, the metallic contact has a resistance (e.g., a sheet resistance) of less than about 1000 ohms.  See paragraph [0024] of Applicant’s specification.  As best understood by Examiner, the element having a sheet resistance of less than about 1000 ohms is the third layer.  For the purposes of applying art, the aforementioned limitation will be interpreted as wherein the third layer has a sheet resistance of less than about 1000 ohms.

Response to Arguments
Applicant’s amendments to the title are sufficient to overcome the objection to the title made in the non-final rejection filed 28 October 2021.  The objection to the title has been withdrawn.
Applicant’s cancellation of claim 12 is sufficient to overcome the 35 U.S.C. 112(b) rejection of claim 12 made in the non-final rejection filed 28 October 2021.  The 35 U.S.C. 112(b) rejection of claim 12 has been withdrawn.
Applicant’s amendments to claim 1 are sufficient to overcome the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 1-12 made in the non-final rejection filed 28 October 2021.  The 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 1-12 have been withdrawn.

Allowable Subject Matter
Claims 1-7 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the photovoltaic junction of claim 1 in the combination of limitations as claimed, noting particularly the newly presented limitations of the claim, “a second layer comprising a semiconductor, a first surface area of the second layer forming a first physical junction with a first surface area of the first layer, the first physical junction forming a first diode that exhibits Shockley-Reed-Hall trap assisted recombination; and a third layer comprising graphene, a first surface area of the third layer forming a second physical junction with a second surface area of the second layer, the second physical junction forming a second diode, wherein the second diode is a Schottky diode, a second surface area of the third layer forming a third physical junction with a second surface area of the first layer, the third physical junction forming an ohmic contact.”
Hwang et al. (“Ultrasensitive PbS Quantum-Dot-Sensitized InGaZnO Hybrid Photoinverter for Near-Infrared Detection and Imaging with High Photogain,” hereinafter Hwang) of record represents the closest prior art of record as set forth in the non-final rejection filed 28 October 2021.  However, there is no suggestion that a physical junction formed between the InGaZnO electron acceptor and the PbS light absorbing material of Hwang exhibits Shockley-Read-Hall trap-assisted recombination as claimed.  Examiner cannot identify a teaching wherein a physical junction between an InGaZnO layer and a PbS layer exhibits Shockley-Read-Hall trap-assisted recombination.
Further, Examiner cannot identify a teaching wherein the InGaZnO electron acceptor of Hwang may be replaced with an analogous electron acceptor material capable of exhibiting Shockley-Read-Hall trap-assisted recombination with the PbS light absorbing material of Hwang.  Mihaila et al. (US Patent Application Publication 2010/0012168) and Kuramachi et al. (US Patent Application Publication 2011/0290310), both of record, teach InGaN and SiC respectively as electron acceptor materials.  See the rejection of claims 4 and 6 in the non-final rejection filed 28 October 2021.  These materials may exhibit Shockley-Read-Hall trap-assisted recombination with a PbS light absorbing material as disclosed in the instant application.  However, neither of these electron acceptors are arranged such that a first surface area of the second layer forms a first physical junction with a first surface area of the first layer, a first surface area of the third layer forms a second physical junction with a second surface area of the second layer, and a second surface area of the third layer forms a third physical junction with a second surface area of the first layer as claimed.  Moreover, neither of these references explicitly suggest replacing an InGaZnO electron acceptor such as found in Hwang with InGaN or SiC.
Still further, Hwang is silent to using graphene for the third layer.  Rather, Hwang relies on Ti/Au for the metallic contacts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims based upon its dependency from allowable claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826